Order filed May 16, 2019




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00893-CV
                                    ____________

  WILCREST PARK TOWNHOME OWNERS ASSOCIATION, Appellant

                                         V.

          MANUEL MONTOYA D/B/A MRS BUILDERS, Appellee


                       On Appeal from the 113th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2016-10568

                                     ORDER

      Appellant’s brief was due May 2, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before June 14, 2019, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM